Citation Nr: 0609305	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  97-04 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral pes 
planus, currently evaluated as 50 percent disabling.

2.  Entitlement to service connection for a psychiatric 
disorder as being secondary to service-connected bilateral 
pes planus.

3.  Entitlement to a total rating for compensation based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO continued the then-assigned 
30 percent evaluation for bilateral pes planus, denied 
service connection for a psychiatric disorder as being 
secondary to the service-connected bilateral pes planus, and 
denied entitlement to a total rating for compensation based 
upon individual unemployability.

In an October 2003 decision, the Board granted a 50 percent 
evaluation for bilateral pes planus, which is the maximum 
schedular evaluation for that disability, and remanded the 
other two claims for additional development and adjudicative 
action.  The veteran appealed the Board's decision denying an 
evaluation in excess of 50 percent for pes planus to the 
United States Court of Appeals for Veterans Claims (Court).  
In March 2004, the Secretary of VA and the veteran filed a 
joint motion to vacate the Board decision and remand it, 
asserting that the Board had not provided an adequate 
discussion regarding the notice requirements of 38 U.S.C. 
§ 5103(a), as they pertain to the veteran's claim, as 
required by 38 U.S.C. § 7104(a)(d)(1).  The Court granted the 
joint motion that same month.  The case was returned to the 
Board.

The remand portion of the October 2003 decision remained 
intact, and thus the only issue before the Board in May 2004 
was entitlement to an evaluation in excess of 50 percent for 
bilateral pes planus.  The Board remanded the claim because 
the appellant had submitted additional evidence directly to 
the Board without providing a waiver of initial consideration 
by the agency of original jurisdiction.  See 38 C.F.R. 
§ 20.1304(c) (2005).  

The case has been returned to the Board for further appellate 
review on all three issues. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

The Board regrets that another remand is necessary for all 
three issues.  As to the claim for entitlement to an 
evaluation in excess of 50 percent for bilateral pes planus, 
new medical records were received at the Board in February 
2006 without a waiver of initial consideration that addressed 
the veteran's service-connected pes planus.  See 38 C.F.R. 
§ 20.1304(c).  For this reason, this claim must be remanded 
for initial consideration by the agency of original 
jurisdiction.

As to the claim for service connection for a psychiatric 
disorder as being secondary to service-connected bilateral 
pes planus, the Board had remanded this claim in November 
2003 for an examination and a medical opinion as to the 
likelihood of a psychiatric disorder being incurred in 
service or being secondary to the service-connected bilateral 
pes planus.  A medical opinion was obtained in June 2005; 
however, it was clearly based upon history reported by the 
veteran as opposed to the evidence in the claims file.  For 
example, the veteran reported she had received psychological 
treatment in service, which the service medical records do 
not substantiate.  She also stated she had her first episode 
of major depression in 1976, which is right after her 
discharge from service, and was hospitalized at Kings County 
Hospital in New York City.  Those records are not part of the 
claims file.  In providing the medical opinion, the examiner 
appeared to rely on the veteran's report of history in 
stating that the veteran's psychiatric disorder began in 
service.  The Board finds that a medical opinion based upon a 
review of the claims file, to include the service medical 
records, is necessary, and finds that an attempt to obtain 
the records from Kings County Hospital must be done prior to 
its consideration of this claim.

As to the claim for entitlement to a total rating for 
compensation based upon individual unemployability, it must 
be deferred while the above development is conducted, as it 
is inextricably intertwined with the other two issues on 
appeal.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 
(Fed. Cir. 2001) (Where the facts underlying separate claims 
are "intimately connected," the interests of judicial 
economy and avoidance of piecemeal litigation require that 
the claims be adjudicated together); see also Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Have the veteran complete a VA Form 
21-4142, Authorization and Consent to 
Release Information to VA, for Kings 
County Hospital in New York City.  

2.  Once the above development has been 
completed (even if the records are 
unavailable or the veteran does not 
provide permission to obtain the 
records), have a VA psychiatrist review 
the claims file (the veteran need not be 
examined) and provide an opinion as to 
what DSM-IV diagnosis(es) best identifies 
the veteran's current psychiatric 
disorder(s) and whether it is at least as 
likely as not (i.e., is there at least a 
50 percent probability) that the current 
psychiatric disorder had its onset in 
service or is attributable to the 
service-connected bilateral pes planus.  
The opinion should be accompanied by a 
written rationale with evidence in the 
claims file and/or sound medical 
principles.

3.  Readjudicate the claims for 
entitlement to an evaluation in excess of 
50 percent for bilateral pes planus, 
service connection for a psychiatric 
disorder as being secondary to service-
connected bilateral pes planus, and a 
total rating for compensation based upon 
individual unemployability.

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded, including any 
evidence in her possession that pertains to the claims.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

